IN THE COURT OF APPEALS OF IOWA

                                   No. 19-0426
                               Filed June 5, 2019


IN THE INTEREST OF L.M., C.K., and J.T.,
Minor Children,

S.M., Mother,
      Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Warren County, Kevin Parker,

District Associate Judge.



       A mother appeals the termination of her parental rights to three children.

AFFIRMED.



       Julie A. Forsyth of Forsyth Law Office, P.L.L.C., Winterset, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       M. Kathryn Miller, Des Moines, attorney and guardian ad litem for minor

children.



       Considered by Vogel, C.J., and Vaitheswaran and Tabor, JJ.
                                            2


TABOR, Judge.

       A mother, Suzanne, challenges the termination of her parental rights to

three children—eleven-year-old J.T., eight-year-old C.K., and five-year-old L.M.

On appeal, she raises three claims: (1) termination is not in the children’s best

interests under Iowa Code section 232.116(2) (2018); (2) the juvenile court should

have declined to terminate under section 232.116(3) because of the closeness of

the parent-child relationship and because the children were in the legal custody of

relatives; and (3) the Iowa Department of Human Services (DHS) did not provide

reasonable reunification services because of the high level of turnover among the

caseworkers assigned to the family.

       After independently reviewing the record,1 our conclusions mirror those of

the juvenile court.    Termination of Suzanne’s parental rights serves the best

interests of all three children. Neither the parent-child bonds nor the relative

placements preclude termination. And while the rapid exodus of social workers

was less than ideal for this family, it did not prevent the DHS from making

reasonable efforts toward reunification.

       Suzanne’s methamphetamine use has resulted in the continued removal of

the children from her care. They have been out of the home since March 2017.

The DHS placed the oldest child, J.T., with his paternal aunt, where he would like

to stay. C.K. and L.M. are living with their respective fathers. As the termination




1
  Our review is de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). We are not bound
by the juvenile court’s factual findings, but we give them weight, especially when witness
credibility is critical to the outcome. Id. Proof must be clear and convincing, meaning
there are no “serious or substantial doubts as to the correctness [of] conclusions of law
drawn from the evidence.” In re D.W., 791 N.W.2d 703, 706 (Iowa 2010).
                                            3


ruling explained, Suzanne has been “in and out” of treatment throughout the case.

She twice enrolled in in-patient treatment at the House of Mercy without success.

She also has “shown very little consistency in visitation.” She was in jail at the time

of the hearing, awaiting trial on a charge of operating a vehicle without the owner’s

consent.    The juvenile court terminated her parental rights under Iowa Code

section 232.116(1), paragraphs (f) and (l).

       On appeal, Suzanne does not challenge the State’s proof for those statutory

grounds. Instead, she argues termination is not in the children’s best interests and

two exceptions weigh against ending their relationships.               See Iowa Code

§ 232.116(2), (3)(a), (3)(c).

       Our analysis starts with best interests; our determination must track the

factors in section 232.116(2). See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010)

(rejecting use of an unstructured best-interests test). That provision focuses on

the children’s safety; the best placement for furthering their long-term nurturing and

growth; and their physical, mental, and emotional condition and needs. See Iowa

Code § 232.116(2).

       Suzanne recalls, before the DHS became involved with her family, she was

“the consistent, single parent who provided for the children.” By contrast, the

children’s fathers had little direct involvement.2        But any history of positive

caretaking by the mother does not insulate the children from her current



2
  Suzanne contends the juvenile court should have given her more time to meet with the
fathers to craft a “bridge order” determining custody and visitation arrangements. See
Iowa Code § 232.103A (allowing juvenile court to close a child in need of assistance case
by transferring jurisdiction over the child’s custody, physical care, and visitation to the
district court through a “bridge order” if certain criteria are met). We find continued
concerns for the children’s safety precluded the use of a bridge order in this case.
                                         4


methamphetamine addiction. A parent’s serious, unresolved substance-abuse

problem may prevent her from exercising the caretaking necessary to assure the

children’s safety. In re J.K., 495 N.W.2d 108, 113 (Iowa 1993).

      Suzanne also argues it is not in the best interest of these half-siblings to be

in three different homes. It is true our courts prefer keeping siblings together. In

re A.M.S., 419 N.W.2d 723, 734 (Iowa 1988) (“[S]iblings should not be separated

without good and compelling reasons.”). But this preference is not absolute—it

must yield to the best interests of the children. In re J.E., 723 N.W.2d 793, 800

(Iowa 2006). The existing placements—while separating the half siblings—provide

each individual child with the optimal kinship connections. Moreover, the record

here shows the children know each others’ paternal families and continue to

interact. We reject Suzanne’s best-interest challenge.

      Once the State has proved a ground for termination, the parent resisting

termination bears the burden to establish an exception under section 232.116(3).

In re A.S., 906 N.W.2d 467, 476 (Iowa 2018). Suzanne relies on two exceptions:

first, under paragraph (a), “A relative has legal custody of the child”; and second,

under paragraph (c), “There is clear and convincing evidence that the termination

would be detrimental to the child at the time due to the closeness of the parent-

child relationship.” Suzanne has not established either exception should stand in

the way of termination.

      Although J.T. is placed with an aunt, and C.K. and L.M. are placed with their

respective fathers, legal custody of the children remains with the DHS.

Accordingly, section 232.116(3)(a) does not apply.               See Iowa Code

§ 232.116(3)(a) (“The court need not terminate the relationship between the parent
                                              5

and the child if the court finds . . . [a] relative has legal custody of the child.”

(emphasis added)); see also In re A.M., 843 N.W.2d 100, 113 (Iowa 2014)

(“Although section 232.116(3)(a) allows the juvenile court not to terminate when a

‘relative has legal custody of the child,’ A.M. is not in the legal custody of her

grandparents.” (internal citation omitted)).

          Likewise, Suzanne’s bond with the children,3 as considered under

paragraph (c), does not overcome the safety concerns stemming from her

unresolved methamphetamine addiction. The DHS expressed concerns about

Suzanne’s noncompliance with drug screens, failure to complete mental-health

services, and lack of stable housing. Her failure to follow DHS expectations

overrides the exceptions cited.

          Finally, Suzanne argues termination was improper because “the State did

not provide reasonable reunification services.” The State must show it has made

reasonable efforts to reunify the family as a part of its ultimate proof the children

cannot be safely returned home. In re L.T., 924 N.W.2d 521, 527 (Iowa 2019).

But the parent has a concomitant duty “to object to services early in the process

so appropriate changes can be made.” In re C.B., 611 N.W.2d 489, 493–94 (Iowa

2000).

          Suzanne complains about a lack of consistent expectations stemming from

the high turnover rate among the DHS and Family Safety, Risk, and Permanency

(FSRP) workers assigned to her case. Suzanne testified that during the twenty-

two months the child-welfare case was open, she was assigned six different FSRP



3
    The record shows the children were happy and excited to see Suzanne during their visits.
                                         6


workers and four different DHS workers, “who all had difference expectations and

rules.” She contends the moving goal posts hindered her ability to meet DHS’s

expectations.

       Child-welfare experts acknowledge “fewer changes in caseworkers

increase[e the] chance[] of stability for families and permanency for children.”4 But

Suzanne does not assert that she objected to any inconsistency in the approach

of the social workers before the termination hearing. We previously rejected a

similar reasonable-efforts claim when the parent did not allege “what different or

additional services should have been offered to her.” In re C.O., No. 04-1571,

2005 WL 159164, at *2 (Iowa Ct. App. Jan. 26, 2005).           We reach the same

conclusion here.

       In a second challenge to reasonable efforts, Suzanne cites her limited

visitation with J.T., the oldest child, who was in the care of his aunt. Suzanne

testified J.T. was “very angry” with her and was unconcerned when his aunt was

unable to bring him to visits. The FSRP worker testified J.T. attended visits

consistently over the summer because “we had a worker bringing him.” But J.T.

missed several visits during the school year because his aunt had transportation

issues or he did not want to see his mother. When the FSRP worker proposed the

option of meeting J.T. at a more convenient spot, Suzanne said “she didn’t want

to do anything to make it easier on [the aunt].” Given the overall slate of services

offered to Suzanne, we cannot find the missed visits with J.T. marked a failure of


4
  See, e.g., Nat’l Child Welfare Workforce Inst., Why the Workforce Matters 1 (2016),
http://ncwwi.org/files/Why_the_Workforce_Matters.pdf; accord Casey Family Programs,
How Does Turnover Affect Outcomes and What Can Be Done to Address Retention?
(Dec. 29, 2017), https://www.casey.org/turnover-costs-and-retention-strategies/.
                                     7

reasonable efforts. See In re C.H., 652 N.W.2d 144, 147 (Iowa 2002) (“[W]hat

constitutes reasonable services varies based upon the requirements of each

individual case.”).

       AFFIRMED.